Case 1:16-cr-00640-BMC Document 842 Filed 11/20/20 Page 1 of 1 PageID #: 16508

                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
AES:DCP/LHE/PTH                                 271 Cadman Plaza East
F. #2016R00505                                  Brooklyn, New York 11201



                                                November 20, 2020

By Hand and ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:    United States v. Joseph Mann
                    Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

              On November 8, 2020, the defendant Joseph Mann successfully completed a
two-year period during which the prosecution against him in connection with the above-
captioned matter was deferred, pursuant to a Deferred Prosecution Agreement between the
parties. Accordingly, the government respectfully requests that the counts of the above-
captioned Indictment charging Mann, namely, Counts One, Two, Three, Four and Five, be
dismissed.

                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/ Lauren Howard Elbert
                                                Lauren Howard Elbert
                                                David C. Pitluck
                                                Patrick T. Hein
                                                Assistant U.S. Attorneys
                                                (718) 254-7577
